OPINION — AG — ** FEDERAL FUNDS — STATE DEPARTMENT OF EDUCATION ** (1) UNDER THE STATE LAW THE AGENCY DESIGNATED IN SECTION 1 AND III (A) THE APPLICATION FOR FEDERAL FUNDS FOR SCHOOL FACILITIES SURVEY, TO-WIT: THE STATE BOARD OF EDUCATION, IS THE "STATE EDUCATIONAL AGENCY" AS THAT TERM IS DEFINED IN PUBLIC LAW 815 (2) SUCH STATE EDUCATIONAL AGENCY (THE STATE DEPARTMENT OF EDUCATION) WHICH UNDER THE LAWS OF THE STATE OF OKLAHOMA IS THE AGENCY PRIMARILY RESPONSIBLE FOR THE STATE SUPERVISION OF PUBLIC ELEMENTARY AND SECONDARY SCHOOLS, IS AUTHORIZED TO CARRY OUT THE PURPOSE OF TITLE I OF SAID ACT. (3) SUCH STATE EDUCATIONAL AGENCY (STATE DEPARTMENT OF EDUCATION) IS THE SOLE STATE AGENCY FOR CARRYING OUT THE SAID PURPOSES. (4) THE STATE AGENCY OR OFFICIAL DESIGNATED IN SECTIONS II AND SECTIONS III OF SAID APPLICATION, TO-WIT: THE STATE TREASURER IS DULY AUTHORIZED TO RECEIVE THE FEDERAL GRANTS UNDER TITLE I OF SAID ACT, AS OFFICIAL CUSTODIAN THEREOF. (5) SUCH CUSTODIAN (THE STATE TREASURER) WILL DISBURSE THE SAID FUNDS UPON THE PROPER WARRANTS OR ORDER OF THE STATE DEPARTMENT OF EDUCATION. (FEDERAL FUNDS, SCHOOLS, FEDERAL GRANTS, REGULATIONS, FEDERAL AID TO EDUCATION) CITE: 70 Ohio St. 2A-12 [70-2A-12], 70 Ohio St. 2A-13 [70-2A-13], 70 Ohio St. 2-12 [70-2-12] 70 Ohio St. 2-13 [70-2-13], 70 Ohio St. 19-1 [70-19-1], 70 Ohio St. 19-10 [70-19-10], 62 Ohio St. 41.8 [62-41.8] 70 Ohio St. 2A-4 [70-2A-4], 70 Ohio St. 2-4 [70-2-4] (J. H. JOHNSON)